MEMORANDUM OPINION

No. 04-09-00358-CV

Michael UGWU and Gaberlia Ugwu,
Appellants

v.

VILLAS AT INGRAM HILLS HOMEOWNERS ASSOCIATION, INC.,
Appellee

From the 45th Judicial District Court, Bexar County, Texas
Trial Court No. 2008-CI-13808
Honorable Andy Mireles, Judge Presiding

PER CURIAM

Sitting: 	Karen Angelini, Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice

Delivered and Filed:  October 21, 2009

DISMISSED FOR WANT OF PROSECUTION
	On August 4, 2009, we ordered Appellants Michael Ugwu and Gaberlia Ugwu to provide
written proof to this court on or before August 14, 2009, that either (1) the reporter's fee had been
paid or arrangements had been made to pay the reporter's fee; or (2) appellants were entitled to
appeal without paying the reporter's fee. And, we ordered appellant to file written proof on or before
August 14, 2009, that they had filed a designation of record with the court reporter. We noted that
if appellants failed to respond within the time provided, their brief would be due within thirty days
from the date of our order, and that we would only consider those issues or points raised in their brief
that did not require a reporter's record for a decision. 
	Because appellants did not file written proof with this court as ordered, their appellants' brief
was due September 3, 2009. However, neither the brief nor a motion for extension of time was filed.
Therefore, on September 18, 2009, we ordered appellants to file, on or before September 28, 2009,
their appellants' brief and a written response reasonably explaining (1) their failure to timely file the
brief and (2) why appellee was not significantly injured by their failure to timely file a brief. We
warned that if appellants failed to file a brief and the written response by the date ordered, we would
dismiss the appeal for want of prosecution. See Tex. R. App. P. 38.8(a). Appellants have not filed
a brief or a written response as ordered. Therefore, we dismiss this appeal for want of prosecution.

								PER CURIAM